ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                               February 3, 2010



The Honorable John Mark Cobern                      Opinion No. GA-0757
Titus County Attorney
Titus County Courthouse                             Re: Whether the Behavioral Health Unit of the Titus
100 West First Street                               Regional Medical Center is a "private facility" for
Mount Pleasant, Texas 75455                         purposes of section 118.055, Local Government Code
                                                    (RQ-0795-GA)

Dear Mr. Cobern:

       You ask whether the Behavioral Health Unit (the "BHU") of the Titus Regional Medical
Center (the "TRMC") is a "private facility" for purposes of section 118.055, Local Government
Code.! See TEx. Loc. GOV'T CODE ANN. § 118.055(c) (Vernon 2008).

        You indicate that the TRMC is a general medical facility operated by the Titus County
Hospital District (the "District,,). 2 We presume for purposes ofthis opinion that the TRMC is owned
and operated by the District. A hospital district is a political subdivision of the State of Texas. See
TEx. HEALTH & SAFETY CODE ANN. § 571.003(19) (Vernon Supp. 2008) (the term "political
subdivision" includes a hospital district). The District was created in 1963, pursuant to article IX,
section 9 ofthe Texas Constitution, by a special act of the Legislature. See Act of May 9, 1963, 58th
Leg., R.S., ch. 298, §§ 1-20, 1963 Tex. Gen. Laws 771, 771-77; TEx. CONST. art. IX, § 9. Its
enabling statute requires the District to "assume full responsibility for providing medical and hospital
care for the needy residing within the District." Act of May 9, 1963, 58th Leg., R.S., ch. 298, § 2,
1963 Tex. Gen. Laws 771, 771. You state that the TRMC operates the BHU as part of its medical
center and that periodically the TRMC "must make application on behalf of an indigent patient for
mental health services to be provided to the patient at its behavioral health unit." Titus County Brief
at 1.

       You further state that when the TRMC files an action in county court on behalf of an
indigent, payment of the application fee is determined by section 118.055(c) of the Local
Government Code,3 which provides:



        lSee Titus County Brief at 1 (attached to Request Letter) (available at http://www.texasattomeygeneral.gov).

       2See id.
The Honorable John Mark Cobern - Page 2                (GA-0757)



                        (c) The fee for an action involving mental health or chemical
                dependency services is for the services listed in Sections 571.016,
                571.017, 571.018, and 574.008(c), Health and Safety Code, or
                services under Subchapter C or D, Chapter 462, Health and Safety
                Code. The fees shall be paid by the person executing the application
                for mental health or chemical dependency services and are due at the
                time the application is filed if the services requested relate to services
                provided or to be provided in a private facility. If the services
                requested relate to services provided or to be provided in a mental
                health facility of the Texas Department of Mental Health and Mental
                Retardation or the federal government, the county clerk may collect
                the fees only in accordance with Section 571.018(h), Health and
                Safety Code.

TEx. Loc. GOV'T CODE ANN. § 118.055(c) (Vernon 2008) (footnote omitted and emphasis added).
You tell us the TRMC, which is operated by the District, is not a mental health facility of the
Department ofMental Health and Mental Retardation or the federal government. See generally Titus
County Brief. The question before us is thus whether the BHU, as part of the TRMC, is a "private
facility."

         The term "private facility" is not defined in section 118.055 of the Local Government Code,
nor in any other Texas statute of which we are aware. However, the common meaning of the word
"private" is well understood. One dictionary defmes the term "private" in the context of section
118.055 as "[b]elonging to a particular person or persons, as opposed to the public or the
government[;] ... [0]f, relating to, or derived from nongovernment sources[; and] ... [c]onducted
and supported primarily by individuals or groups not affiliated with governmental agencies or
corporations: a private college [or] a private sanatorium." AMERICAN HERITAGE DICTIONARY 1396
(4th ed. 2000). Another dictionary defines the word "private" to mean "of or relating to a system
of education or medical treatment conducted outside the system of government." OXFORD
AMERICAN DICTIONARY 1356 (1 st ed. 2001). These common definitions indicate then that a "private
facility" is one that is operated by an agency or institution that is not affiliated with any governmental
body.

        As we have indicated, the BHU is a part ofthe TRMC, which is operated by the Titus County
Hospital District, a political subdivision of the state. As such, a court would probably conclude that
neither the BHU nor the TRMC may properly be denominated a "private facility."
The Honorable John Mark Cobern - Page 3           (GA-0757)




                                      SUMMARY

                     A court would likely conclude that the Behavioral Health Unit
              of the Titus Regional Medical Center, as part of the Titus County
              Hospital District, is not a "private facility" for purposes of section
              118.055, Local Government Code.




ANDREW WEBER
First Assistant Attorney General

JONATHAN K. FRELS
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee